Case 3:16-cv-00842-SDD-RLB   Document 76-11   04/10/19 Page 1 of 7




    EXHIBIT E TO MOTION FOR SUMMARY JUDGMENT                   006832
Case 3:16-cv-00842-SDD-RLB   Document 76-11   04/10/19 Page 2 of 7




                                                               006833
Case 3:16-cv-00842-SDD-RLB   Document 76-11   04/10/19 Page 3 of 7




                                                               006834
Case 3:16-cv-00842-SDD-RLB   Document 76-11   04/10/19 Page 4 of 7




                                                               006835
Case 3:16-cv-00842-SDD-RLB   Document 76-11   04/10/19 Page 5 of 7




                                                               006836
Case 3:16-cv-00842-SDD-RLB   Document 76-11   04/10/19 Page 6 of 7




                                                               006837
Case 3:16-cv-00842-SDD-RLB   Document 76-11   04/10/19 Page 7 of 7




                                                               006838
